



Exhibit 10.8


Current Named Executive Officer Salary and Bonus Arrangements for 2009


Base Salaries


The base salaries for 2009 for the following executive officers of Great
Southern Bancorp, Inc. (the "Company") and Great Southern Bank (the "Bank")
currently are as follows:


Name and Title
Base Salary
     
William V. Turner
$200,000
Chairman of the Board of
the Company and the Bank
 
Joseph W. Turner
$228,800
President and Chief
Executive Officer of the
Company and the Bank
 
Rex A. Copeland
$181,796
Treasurer of the Company
and Senior Vice President and
Chief Financial Officer of the Bank
 
Steven G. Mitchem
$190,000
Senior Vice President and Chief
Lending Officer of the Bank
 
Douglas W. Marrs
$107,341
Secretary of the Company and
Secretary, Vice President – Operations of the Bank   Linton J. Thomason $104,763
Vice President – Information Services  of the Bank   

 
Description of Bonus Arrangements


As a result of the compensation restrictions applicable to the Company contained
in the recently enacted American Recovery and Reinvestment Act of 2009, the
bonus arrangements for the Company's executive officers not governed by contract
are currently under evaluation.

